[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court has reviewed the preamble to the child support and arrearage guidelines regarding deviation criteria. The court considered the shared custody arrangement and noted that the plaintiff had not yet incurred additional housing costs for the children. In addition, the defendant's expenses are not substantially reduced for housing and utilities.
The plaintiff shall pay $160 per week as child support and 38% of the child care expenses retroactive to October 2, 2000 until further order of the court.
SANDRA VILARDI LEHENY, J.